Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 16-18 & 23 are rejected under 35 U.S.C. 103 as obvious over Komai et al. (Pub. No.: US 2006/0163739 A1) in view of Takagi et al. (Pub. No.: US 2002/0027287 A1), and Kageyama (Pub. No.: US 2008/0251929 A1).
 
Regarding Claim 1, Komai et al. discloses 					                       a semiconductor device, comprising:									a conductive feature formed in a substrate (Par. 0028--0029, Fig. 1 - conductive feature not shown but is implied to be present in the substrate - contact 3 makes contact with the conductive feature such as a source of a transistor lying in the substrate; substrate 1);			a first metallization structure formed in a first dielectric layer disposed over the substrate (Par. 0031-0037; Fig. 1 - first metallization structure 8 (metal wiring); first dielectric layer 4);		a second metallization structure formed in a second dielectric layer disposed over the first dielectric layer (Par. 0034-0037; Fig. 1 - a second metallization structure 20 (metal wiring); second dielectric layer comprising layers 13 & 14);								a first via structure formed in a first inter-layer dielectric (ILD) layer disposed between the substrate and the first dielectric layer, wherein the first via structure electrically couples the conductive feature to the first metallization structure (Par. 0028-0031, Fig. 1 - first via structure 3; first inter-layer dielectric (ILD) 2; first dielectric layer 4); 						a second via structure formed in a second ILD layer disposed between the first and second dielectric layers, wherein the second via structure electrically couples the first metallization structure to the second metallization structure (Par. 0032-0037, Fig. 1 – conductive material 19 (metal contact) forming the second via structure, second ILD layer comprising layers 11 (etching stopper layer) & 12 (first insulating film));						a conductive protection structure disposed in the second ILD layer between the second via structure and the first metallization structure, wherein, from a top view of semiconductor device, the second via structure has a bottom surface area that is smaller than and completely contained within an area defined by a top surface of the conductive protection structure, and the conductive protection structure has a bottom surface area that is smaller than and completely contained within an area defined by a top surface of the first metallization structure (Par. 0032-0038; Fig. 1 - at least under BRI, the entirety of 9b of 9 (capping layer) together with a little portion of 9a adjacent to 9b on its right and on its left can be termed as the conductive protection structure);											a second barrier layer surrounding sidewalls and a bottom surface of the first metallization structure, wherein a top surface of the first via structure has an area that is smaller than a bottom surface area of the first metallization structure (Fig. 1 – second barrier layer 7); 		a third barrier layer surrounding sidewalls and a bottom surface of the second via structure, wherein from the top view of the semiconductor device, a bottom surface area of the third barrier layer is smaller than and completely contained within a top surface area of the conductive protection structure (Par. 0036-0037; Fig. 1- part of the barrier layer 17 that lines the sidewall of via hole 10a and the exposed portion of the conductive protection structure 9 can be considered to constitute the third barrier layer); and 							a fourth barrier layer surrounding sidewalls of the second metallization structure (Par. 0034-0037; Fig. 1 - the part of the barrier layer 17 that covers the sidewall and a part of the bottom of 10b (wiring groove)). 										Komai et al. does not explicitly disclose 					                       a first barrier layer surrounding sidewalls and a bottom surface of the first via structure; 	wherein a top surface of the first barrier layer and a top surface of the first via structure has a combined area that is smaller than and completely contained within a bottom surface area of the first metallization structure; and 									a fourth barrier layer surrounding a bottom surface of the second metallization structure, wherein the fourth barrier layer is disposed between a bottom surface of the second metallization layer and a top surface of the second via structure, wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other.			However, Takagi et al. teaches either explicitly or implicitly 			           a first barrier layer surrounding sidewalls and a bottom surface of the first via structure (Par. 0024-0029, Figs. 3G – first barrier layer 12 is formed surrounding sidewalls and a bottom surface of the first via structure comprising tungsten plug 13; it is important that the via structure is formed of tungsten since filling it with copper results in either unsatisfactory coverage (sputtered copper) or inferior anti-electromigration characteristics (CVD copper); now when the via is filled with tungsten using a precursor such as WF6, especially if the via is formed on a copper wiring, there is diffusion of WF6 into the underlying copper; to prevent the diffusion, before the tungsten is formed, the via is coated with a barrier layer, e.g. of TiN; the need to coat the via structure with a barrier metal arises anytime the via is filled with a material that is different than the material of the underlying conductive feature or there is a possibility of electromigration or diffusion of any sort).									wherein a top surface of the first barrier layer and a top surface of the first via structure has a combined area that is smaller than and completely contained within a bottom surface area of the first metallization structure (Par. 0058-0059, Fig. 4J – first barrier layer 12, first via structure 13; first metallization structure 15 (wiring)); and 							a fourth barrier layer surrounding a bottom surface of the second metallization structure, wherein the fourth barrier layer is disposed between a bottom surface of the second metallization layer and a top surface of the second via structure (Par. 0058-0059, Fig. 4J – this prior art shows that a barrier layer (such as 14) can surround the bottom surface of a metallization structure (such as 15) wherein the barrier layer is disposed between a bottom surface of the metallization layer and a top surface of the second via structure; this could be especially important when the metallization structure is made of a different metal than the metal of the adjacent via structure).		Furthermore, Kageyama teaches either explicitly or implicitly 			           a fourth barrier layer surrounding a bottom surface of the second metallization structure, wherein the fourth barrier layer is disposed between a bottom surface of the second metallization layer and a top surface of the second via structure, wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other (Par. 0087-0088, Figs. 8(a)-8(b) – this Fig. shows two metallization structures, first metallization structure 101, second metallization structure 105, and a via structure 103 electrically connecting the first metallization structure 101 to the second metallization structure 105; these structures are arranged in such a way that they yield minimum interconnection pitch which also implies that the structures are vertically aligned to each other as is shown in the Fig. 8(b)).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Takagi et al. and Kageyama to adapt the semiconductor device, comprising: a first barrier layer surrounding sidewalls and a bottom surface of the first via structure of Komai et al.; wherein a top surface of the first barrier layer and a top surface of the first via structure has a combined area that is smaller than and completely contained within a bottom surface area of the first metallization structure; and a fourth barrier layer surrounding a bottom surface of the second metallization structure, wherein the fourth barrier layer is disposed between a bottom surface of the second metallization layer and a top surface of the second via structure, wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other in order to suppress unwanted diffusion of contaminants and also to make best use of the available space achieving high density of metallization structures and via structures.						

Regarding Claim 2, Komai et al., as applied to claim 1, at least implicitly discloses the semiconductor device, wherein the conductive feature comprises one of: a source, a drain and gate electrode of a transistor (Par. 0029). 				
Regarding Claim 4, Komai et al., as applied to claim 1, discloses 		        the semiconductor device, wherein the conductive protection structure is a substantially flat structure (Fig. 1).
Regarding Claim 5, Komai et al., as applied to claim 1, discloses 		        the semiconductor device, wherein the conductive protection structure comprises tungsten (Par. 0033).
Regarding Claim 6, Komai et al., as applied to claim 1, discloses 		        the semiconductor device, wherein the second via structure, the second metallization structure and the conductive protection structure each has a respective width, the width of the second via structure being smaller than the width of the conductive protection structure, and the width of the conductive protection structure being smaller than the width of the second metallization structure (Fig. 1).
Regarding Claim 7, Komai et al., as applied to claim 1, discloses 		        the semiconductor device, wherein the first and second via structures, the first metallization structure and the conductive protection structure electrically couple the second metallization structure to the conductive feature (Fig. 1).
Regarding Claim 16, Komai et al. discloses 				                        a semiconductor device, comprising: 									a substrate (Par. 0029; Fig. 1 – substrate 1);							a conductive feature formed in the substrate (Par. 0028--0029, Fig. 1 --- conductive feature not shown but is implied to be present in the substrate - contact 3 makes contact with the conductive feature such as source of a transistor lying in the substrate);					a first interlayer dielectric (ILD) layer formed over the conductive feature and the substrate (Par. 0028-0030, Fig. 1 - first interlayer dielectric (ILD) layer 2); 				a first via structure formed in the first ILD layer over the conductive feature (Par.
0028-0031, Fig. 1 - first via structure 3); 								a first conductive structure formed over the first via structure, the first conductive structure comprising a first metallization structure and a first barrier layer surrounding side and bottom surfaces of the first metallization structure (Par. 0030-0031; Fig. 1  - first conductive structure comprising first barrier layer 7 (barrier metal layer) & first metallization structure 8 (first metal wiring)); 											a second ILD layer formed over the first conductive structure (Par. 0034-0036, Fig. 1 – second ILD layer comprising layers of 11 & 12);							a conductive protection structure formed in the second ILD layer, wherein the conductive protection structure is coupled to at least part of the first metallization structure (Par. 0032-0038; Fig. 1 - at least under BRI only the part 9b of 9 (capping layer) can be termed as the conductive protection structure);
a via hole extending through at least part of the second ILD layer to expose a top surface of the conductive protection structure (Par. 0036-0037, Fig. 1 – via hole 10a); 				a second barrier layer covering sidewalls of the via hole and the exposed top surface of the conductive protection structure (Par. 0032-0037, Fig. 1 - part of the barrier layer 17 that lines the sidewall of the via hole 10a and covers the exposed portion of the conductive protection structure 9 could be considered as the second barrier layer); and						a conductive material filling a remaining portion of the via hole to form a second via structure, wherein the second barrier layer surrounds sidewalls and a bottom surface of the second via structure (Par. 0032-0037, Fig. 1 – conductive material 19 (metal contact) forming the second via structure);	and										a second conductive structure formed over the second via structure, wherein the second conductive structure comprises a second metallization structure and a third barrier layer that surrounds sidewalls and a bottom surface of the second metallization structure (Par. 0034-0037; Fig. 1 - a second conductive structure comprising 20 (metal wiring) and the part of the barrier layer 17 that covers the sidewall and a part of the bottom of 10b (wiring groove); the second conductive structure comprises a second metallization structure 20 (metal wiring) and a third barrier layer 17 that surrounds sidewalls and at least a part of the bottom surface of the second metallization structure 20), 								wherein, from a top view of semiconductor device, the second via structure has a bottom surface area that is smaller than and completely contained within an area defined by a top surface of the conductive protection structure, and the conductive protection structure has a bottom surface area that smaller than and completely contained within an area defined by a top surface of the first metallization structure (Fig. 1), and a top surface area of the first via structure is smaller than and completely contained within a bottom surface area of the first metallization structure												Komai et al. does not explicitly disclose 					                       a top surface area of the first via structure is smaller than and completely contained within a bottom surface area of the first metallization structure; and 						wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other.	
Takagi et al. teaches either explicitly or implicitly 					          a top surface area of the first via structure is smaller than and completely contained within a bottom surface area of the first metallization structure (Par. 0058-0059, Fig. 4J – first barrier layer 12, first via structure 13; first metallization structure 15 (wiring)).					Furthermore, Kageyama teaches either explicitly or implicitly 			           wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other (Par. 0087-0088, Figs. 8(a)-8(b) – this Fig. shows two metallization structures, first metallization structure 101, second metallization structure 105, and a via structure 103 electrically connecting the first metallization structure 101 to the second metallization structure 105; these structures are arranged in such a way that they yield minimum interconnection pitch which also implies that the structures are vertically aligned to each other as is shown in the Fig. 8(b)).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Takagi et al. and Kageyama to adapt the semiconductor device, comprising: a top surface area of the first via structure of Komai et al. is smaller than and completely contained within a bottom surface area of the first metallization structure; and wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other in order to suppress unwanted diffusion of contaminants and also to make best use of the available space achieving high density of metallization structures and via structures. 
Regarding Claim 17, Komai et al., as applied to claim 16, discloses 		        the semiconductor device, wherein the conductive protection structure comprises tungsten (Par. 0033).
Regarding Claim 18, Komai et al., as applied to claim 16, discloses 		        the semiconductor device, wherein the conductive protection structure is coupled between a bottom surface of the second via structure and the top surface of the first metallization structure, and wherein an area of the conductive protection structure contacting the top surface of first metallization structure is completely contained within an area of the top surface of the first metallization structure, and an area of the second via structure contacting a top surface of the conductive protection structure is completely contained within an area of the top surface of the conductive protection structure (Par. 0033).		
Regarding Claim 23, modified Komai et al., as applied to claim 16, discloses 		        the semiconductor device, wherein the first ILD layer and the second ILD layer includes a material that is at least one of: silicon oxide, a low dielectric constant (low-k) material, other suitable dielectric material, or a combination thereof (Komai et al. - Par. 0029 & 0034; Takagi et al. – Par. 0038 & 0059).


Claim 3 is rejected under 35 U.S.C. 103 as obvious over Komai et al. (Pub. No.: US 2006/0163739 A1), Takagi et al. (Pub. No.: US 2002/0027287 A1), and Kageyama (Pub. No.: US 2008/0251929 A1), as applied to claim 1.

Regarding Claim 3, Komai et al., as applied to claim 1, does not explicitly disclose the semiconductor device, wherein the conductive feature comprises one of: an electrode of a capacitor and an end of a resistor.										However, the Examiner takes OFFICIAL NOTICE that the semiconductor device, wherein the conductive feature comprises one of: an electrode of a capacitor and an end of a resistor is well known in the art (capacitors or resistors can be embedded in to the substrate; then contacts have to be made to the electrode of the capacitor or the end of the resistor to apply voltage/current to it).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the semiconductor device, wherein the conductive feature of Komai et al. comprises one of: an electrode of a capacitor and an end of a resistor in order to make desired circuitry.



Claim 19 is rejected under 35 U.S.C. 103 as obvious over Komai et al. (Pub. No.: US 2006/0163739 A1), Takagi et al. (Pub. No.: US 2002/0027287 A1), and Kageyama (Pub. No.: US 2008/0251929 A1), as applied to claim 16, further in view of Erb et al. (Patent No.: US 7,071,564 B2). 

Regarding Claim 19, modified Komai et al., as applied to claim 16, does not explicitly disclose 	  											the semiconductor device, wherein the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure.											However, Erb et al. teaches					            	                                   the semiconductor device, wherein the conductive protection structure has a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole (Col. 4, L 60-Col. 5, L 17; Col. 6, L 29-49; Fig. 2E - conductive protection structure comprising layers 24, 25 & 26; this prior art teaches that a conductive protection structure is placed over a metal wiring structure in order to suppress electromigration; the conductive protection structure is a permanent feature of the device (Fig. 2E) and it is implied that it has high etch resistance against chemicals used in a cleaning solution for cleaning the via hole; this prior art explicitly teaches that the etching of a via completely stops on reaching the upper surface of the conductive protection structure; this implies that the conductive protection structure has a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole; although, it is not stated explicitly that the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure, it is understood that conductive protection structure has such a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole that it never gets etched and hence the underlying first conductive structure never gets exposed to the possibility of getting unintentionally etched; so in such a case one has the luxury of forming the  first conductive structure of a material which has a lower etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the conductive protection structure since it will never get exposed to it because of the exceptionally high resistance that the overlying conductive protection structure provides).		There is a motivation to change the conductive protection structure of Komai et al. with that of Erb et al. since it eliminates the extra step that Komai et al. has to perform a lay down a fresh layer conductive protection structure after the old conductive protection structure gets etched during the formation and cleaning of the via hole (Figs. 7B-8A).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Erb et al. to adapt the semiconductor device, wherein the conductive protection structure of Komai et al. has a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole in order to completely protect the underlying first conductive structure from unwanted etching.							Hence, modified Komai et al. discloses the claimed invention except for the semiconductor device, wherein the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure.  It would have been an obvious matter of design choice to adapt the semiconductor device, wherein the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure, since applicant has not disclosed that this particular claim limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the semiconductor device, wherein the conductive protection structure has an extremely high etch resistance against chemicals used in a cleaning solution for cleaning the via hole irrespective of whether the first conductive structure has a comparatively lower etch resistance or not. 		


Claims 8-10, 12 & 20-22 are rejected under 35 U.S.C. 103 as obvious over Komai et al. (Pub. No.: US 2006/0163739 A1) in view of Usami (Patent No.: US 6,589,863 B1), and Kageyama (Pub. No.: US 2008/0251929 A1).

 Regarding Claim 8, Komai et al. discloses 					                       a semiconductor device, comprising:										a conductive feature formed in a substrate (Par. 0028--0029, Fig. 1 - conductive feature not shown but is implied to be present in the substrate - contact 3 makes contact with the conductive feature such as source of a transistor lying in the substrate; substrate 1);			a first metallization structure formed in a first dielectric layer disposed over the substrate (Par. 0031-0037; Fig. 1 - first metallization structure 8 (metal wiring); first dielectric layer 4);		a second metallization structure formed in a second dielectric layer disposed over the first dielectric layer (Par. 0034-0037; Fig. 1 - a second metallization structure 20 (metal wiring); second dielectric layer comprising layers 13 & 14);								a first via structure formed in a first inter-layer dielectric (ILD) layer disposed between the substrate and the first dielectric layer, wherein the first via structure electrically couples the conductive feature to the first metallization structure (Par. 0028-0031, Fig. 1 - first via structure 3; first inter-layer dielectric (ILD) 2; first dielectric layer 4); 						a second via structure formed in a second ILD layer disposed between the first and second dielectric layers, wherein the second via structure electrically couples the first metallization structure to the second metallization structure (Par. 0032-0037, Fig. 1 – conductive material 19 (metal contact) forming the second via structure, second ILD layer comprising layers 11 (etching stopper layer) & 12 (first insulating film));							a conductive protection structure disposed in the second ILD layer between the first metallization structure and the second via structure, wherein the conductive protection structure and the first and second via structures are vertically aligned with respect to one another, and a bottom surface area of the second via structure is smaller than and completely contained within a top surface area of the conductive protection structure (Par. 0032-0038; Fig. 1 - at least under BRI only the part 9b of 9 (capping layer) can be termed as the conductive protection structure; second via structure is 19 (excluding barrier layer 17), as defined above);			wherein the first metallization structure, the conductive protection structure, and the first and second via structures each has a respective width, the width of the second via structure being smaller than the width of the conductive protection structure, and the width of the conductive protection structure being smaller than the width of the first metallization structure (Fig. 1). 		Komai et al. does not explicitly disclose 					            wherein the conductive protection structure and the first and second via structures are vertically aligned with respect to one another; and 
wherein the width of the first via structure being smaller than the width of the conductive protection structure (this prior art is silent about the relative widths of the different features; however, just looking at Fig. 1, it seems that the width of the first via structure is smaller than the width of the conductive protection structure), wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other.
However, Usami teaches either explicitly or implicitly 					          wherein the conductive protection structure and the first and second via structures are vertically aligned with respect to one another (Col. 10, L 6-23, Figs. 1 & 7 – this prior art shows that the different via structures could be vertically aligned with respect to one another); and 			wherein the width of the first via structure being smaller than the width of the conductive protection structure (Col. 4, L 41-50; Fig. 16 – this prior art teaches that the width of the different via structures could be varied depending upon need; it is understood that the wider via structures lower resistance but takes more space and also could increase parasitic capacitance between neighboring via structures). 										So, in a nutshell, whereas the primary reference due to Komai et al. teaches embodiments where the different via structures are not vertically aligned, Usami teaches interconnections where the via structures of different levels could be vertically aligned with respect to one another. In other words, the vertical positions of different via structures depend on the overall design of the interconnection.   										Furthermore, Kageyama teaches either explicitly or implicitly 			           wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other (Par. 0087-0088, Figs. 8(a)-8(b) – this Fig. shows two metallization structures, first metallization structure 101, second metallization structure 105, and a via structure 103 electrically connecting the first metallization structure 101 to the second metallization structure 105; these structures are arranged in such a way that they yield minimum interconnection pitch which also implies that the structures are vertically aligned to each other as is shown in the Fig. 8(b)).										 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Usami and Kageyama to adapt the semiconductor device, comprising: wherein the conductive protection structure of Komai et al. and the first and second via structures are vertically aligned with respect to one another; and wherein the width of the first via structure being smaller than the width of the conductive protection structure; and  wherein the conductive feature, first via structure, first metallization structure, conductive protection structure, second via structure and second metallization structure are each vertically aligned with respect to each other in order to fabricate a device with the desired interconnection structure.
Regarding Claim 9, Komai et al., as applied to claim 8, discloses 		        the semiconductor device, wherein the conductive protection structure comprises tungsten (Par. 0033).
Regarding Claim 10, Komai et al., as applied to claim 8, discloses 		        the semiconductor device, wherein the conductive protection structure is coupled between a bottom surface of the first via structure and a top surface of the first conductive structure (Fig. 1).
Regarding Claim 12, Komai et al., as applied to claim 8, discloses 		        the semiconductor device, wherein the conductive protection structure is a substantially flat structure (Fig. 1).
Regarding Claim 20, Komai et al., as applied to claim 8, discloses 		        the semiconductor device, wherein the conductive protection structure is a substantially flat structure (Fig. 1).
Regarding Claim 21, Komai et al., as applied to claim 8, discloses 		        the semiconductor device, further comprising a first interlayer dielectric (ILD) layer formed over the conductive feature and the substrate, wherein the first ILD is disposed beneath the first dielectric layer (Par. 0028-0030, Fig. 1 - first interlayer dielectric (ILD) layer 2).
Regarding Claim 22, Komai et al., as applied to claim 21, discloses 		        the semiconductor device, further comprising a first interlayer dielectric (ILD) layer formed over the conductive feature and the substrate, wherein the first ILD is disposed beneath the first dielectric layer (Komai et al. - Par. 0029 & 0034; Takagi et al. – Par. 0038 & 0059).

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Komai et al. (Pub. No.: US 2006/0163739 A1), Usami (Patent No.: US 6,589,863 B1), and Kageyama (Pub. No.: US 2008/0251929 A1), as applied to claim 8, further in view of Erb et al. (Patent No.: US 7,071,564 B2). 
Regarding Claim 11, modified Komai et al., as applied to claim 8, does not explicitly disclose 	  											the semiconductor device, wherein the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure.											However, Erb et al. teaches					            	                                   the semiconductor device, wherein the conductive protection structure has a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole (Col. 4, L 60-Col. 5, L 17; Col. 6, L 29-49; Fig. 2E - conductive protection structure comprising layers 24, 25 & 26; this prior art teaches that a conductive protection structure is placed over a metal wiring structure in order to suppress electromigration; the conductive protection structure is a permanent feature of the device (Fig. 2E) and it is implied that it has high etch resistance against chemicals used in a cleaning solution for cleaning the via hole; this prior art explicitly teaches that the etching of a via completely stops on reaching the upper surface of the conductive protection structure; this implies that the conductive protection structure has a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole; although, it is not stated explicitly that the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure, it is understood that conductive protection structure has such a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole that it never gets etched and hence the underlying first conductive structure never gets exposed to the possibility of getting unintentionally etched; so in such a case one has the luxury of forming the  first conductive structure of a material which has a lower etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the conductive protection structure since it will never get exposed to it because of the exceptionally high resistance that the overlying conductive protection structure provides).		There is a motivation to change the conductive protection structure of Komai et al. with that of Erb et al. since it eliminates the extra step that Komai et al. has to perform a lay down a fresh layer conductive protection structure after the old conductive protection structure gets etched during the formation and cleaning of the via hole (Figs. 7B-8A).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Erb et al. to adapt the semiconductor device, wherein the conductive protection structure of Komai et al. has a high etch resistance against chemicals used in a cleaning solution for cleaning the via hole in order to completely protect the underlying first conductive structure from unwanted etching.							Hence, modified Komai et al. discloses the claimed invention except for the semiconductor device, wherein the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure.  It would have been an obvious matter of design choice to adapt the semiconductor device, wherein the conductive protection structure has a higher etch resistance against chemicals used in a cleaning solution for cleaning the via hole than that of the first conductive structure, since applicant has not disclosed that this particular claim limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the semiconductor device, wherein the conductive protection structure has an extremely high etch resistance against chemicals used in a cleaning solution for cleaning the via hole irrespective of whether the first conductive structure has a comparatively lower etch resistance or not. 								
Response to Arguments
Applicants’ arguments filed on 06/14/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


08/09/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812